DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gschwind (US 10,061,588).

	Referring to claim 1 and 17-18, Gshchwind discloses a data processing apparatus comprising:
	a plurality of storage circuits (fig. 2, register file 232) to store data; and
	execution circuitry (fig. 2, execution unit 230) to perform operations using the storage circuits in response to instructions, wherein
	the instructions include a relinquish instruction (10:19-34, machine instructions);
	the execution circuitry responds to the relinquish instruction by indicating one of the plurality of storage circuit 
	the execution circuitry affects execution of future instructions based on the unused storage circuit after executing the relinquish instruction (10:61-11:2, program execution transfer).

	As to claim 2, Gschwind discloses the apparatus of claim 1, comprising: context saving circuitry (fig. 4C, context switch save area 420) to save a set of the storage circuits in response to a context switch, wherein the future instructions comprise context switching instructions to perform the context switch (24:35-43, context switch).

	As to claim 3, Gschwind discloses the apparatus of claim 2, wherein the context saving circuitry inhibits saving the unused storage circuit (fig. 4C, disabled register 410; 24:35-43, state of enablement, i.e., disabled architectural registers are inhibited).

	As to claim 4, Gschwind discloses the apparatus of claim 2, wherein the context saving circuitry save the plurality of storage circuits other than the unused storage circuit (fig. 4C, enabled register 410; 24:35-43, register values saved and restored).

As to claim 5, Gschwind discloses the apparatus of claim 2, wherein the context saving circuitry saves an identity (fig. 5, enable register 501, mask register 503; 24:44-56, using corresponding bits) of either the unused storage circuit or other than unused storage circuit.

	As to claim 6, Gschwind discloses the apparatus of clam 1, comprising: issue circuitry (fig. 2, dispatch unit 212) to receive the instruction stream order and to issue the instruction to the execution circuitry in a revised order (20:18-21: speculative execution).

	As to claim 10, Gschwind discloses the apparatus of claim 1, wherein each of the plurality of storage circuit is simultaneously addressable (fig. 2, register files 232a-n).

	As to claim 11, Gschwind discloses the apparatus of claim 1, wherein each of the plurality of storage circuit stores a plurality of data values (fig. 2, register files 232a-n).
	As to claim 12, Gschwind discloses the apparatus of claim 1, wherein each of the plurality of storage circuits has capacity of 1KB (fig. 2, register files 232a-n; 10:1-15, z/Architecture).



	As to claim 14, Gschwind discloses the apparatus of claim 1, wherein the instructions comprise a field to indicate whether that instruction is the relinquish instruction (28:39-42, LR field for register liveness).

	As to claim 15, Gschwind discloses the apparatus of claim 1, comprising: track circuitry (fig. 5, AREDR circuit 410) to identify the unused storage circuits. 	

	As to claim 16, Gschwind discloses the apparatus of claim 1, wherein the storage circuit are registers; and the unused storage circuit is an unused register in the registers (fig. 2, register files 232a-n).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent 

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.

Applicant argues that Gschwind does not disclose “affect execution of future instruction based on the unused storage circuit after executing the relinquish instruction” (pp.6-7).
Gschwind discloses execution unit 401 executes a machine instruction that determines whether a register value should be subsequently accessible to future instructions via enabling/disabling the registers (10:19-48). That is, the execution of subsequent instruction is affected by accessibility of the registers. Among those, unused registers are accessible and affect execution of future instructions.
Further, the claim appear to be broad enough to read on any given pipelined processors. Generally, any given instructions executed under processor execution unit would affect subsequent (future) instructions. As each instruction has its own storage space, the subsequent must use the unused register storage from previous instructions. As an example, a sequence of “MUL X, Y; ADD Z;” to obtain (x*y)+z, shows the first instruction affecting the 

Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182